The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 24, 2015

                                   No. 04-14-00370-CR

                                Andres Ramon JUAREZ,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR0937B
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is deemed filed as of February 20, 2015.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court